Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 6-10, and 12 are pending.

Response to Arguments
Applicant’s arguments, see pages 6 and 9 of the remarks, filed 8 July 2022, with respect to the rejections of independent claims 1 and 9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ge et al. (US 2017/0123116) and Hao et al. (US 9,960,389).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 2017/0123116) (hereafter Ge), in view of Hao et al. (US 9,960,389) (hereafter Hao).
Regarding claim 1, Ge discloses a diffuser film (see at least paragraph [0012], where a light-diffusing thermoplastic article is a diffuser film), comprising: a substrate made of polymethyl methacrylate (PMMA) or polyethylene terephthalate (PET) (see at least paragraphs [0026]-[0029], where the transparent polymer matrix can be made of PET or acrylics such as PMMA); and a plurality of diffusing particles made of an organic material (see at least paragraph [0032]) or zinc oxide (see at least paragraph [0042], where inorganic particles such as zinc oxide are included as white pigments), and uniformly distributed in the substrate (see at least paragraph [0052], where the particles are mixed with the matrix material); wherein an absolute value of a difference between a refractive index of the diffusing particles and a refractive index of the substrate is less than or equal to 0.25 (see at least paragraph [0036], where the organic diffusing particles and the transparent plastic have a refractive index difference between 0.02 and 0.2), a diameter of the diffusing particles ranges from 1 µm to 6 µm (see at least paragraph [0032], where the organic particles have a mean particle size from 0.6 to 100 microns and paragraph [0044], where the inorganic particles have an average particle size from 1 to 20 microns), and a weight percentage of the diffusing particles in the substrate range from 1% to 12% (see at least paragraph [0033], where the organic particles have a weight percent from 0.01% to 15% and paragraph [0043], where the inorganic particles have a weight percent from 0.001% to 15%), so that a light transmittance of the diffuser film is greater than 40% and a haze of the diffuser film is greater than 80% (see at least paragraph [0015], where the luminous transmission is greater than 40% and the haze is greater than 90%).
It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Ge does not specifically disclose that the plurality of diffusing particles are made of an epoxy resin, polydimethylsiloxane (PDMS), or zinc oxide, wherein an absolute value of a difference between a refractive index of the diffusing particles and a refractive index of the substrate is less than or equal to 0.25.
However, Hao teaches a polymeric film (see at least the abstract) that functions as an optical diffuser (see at least Col. 1, lines 38-40) comprising a plurality of diffusing particles made of polydimethylsiloxane (PDMS) (see at least Col. 9, lines 6-13, where PDMS can be used in the organic particles. PDMS has a known refractive index of approximately 1.43 in the visible spectrum). Hao also teaches that the particles have a size range of from 400 nm to 3000 nm (see at least Col. 8, lines 42-50).
The examiner notes that the claimed materials for the substrate, PMMA and PET, have known refractive indices of approximately 1.49 and 1.57, respectively. Thus, the absolute value of a difference in refractive index between PDMS and PMMA or PET is 0.06 and 0.14, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffuser film of Ge to include the teachings of Hao so that the plurality of diffusing particles are made of an epoxy resin, polydimethylsiloxane (PDMS), or zinc oxide, wherein an absolute value of a difference between a refractive index of the diffusing particles and a refractive index of the substrate is less than or equal to 0.25 for the purpose of substituting a known organic material for the diffusing particles in order to obtain predictable results such as the desired refractive index.
Ge as modified by Hao does not specifically disclose that the light transmittance is greater than 80%.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the light transmittance being greater than 80% include improving the efficiency of LED lighting applications (see at least paragraph [0002] of Ge) by adjusting the parameters of percent loading, types of particles, and material thickness (see at least paragraph [0051] of Ge).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffuser film of Ge as modified by Hao so that the light transmittance is greater than 80% for the purposes of improving the efficiency of LED lighting applications (see at least paragraph [0002] of Ge).

Regarding claim 2, Ge as modified by Hao discloses all of the limitations of claim 1.
Ge also discloses, as cited above, that the absolute value of the difference between the refractive index of the diffusing particles and the refractive index of the substrate is from 0.02 to 0.2 (see at least paragraph [0036], where the organic diffusing particles and the transparent plastic have a refractive index difference between 0.02 and 0.2), the diameter of the diffusing particles is from 0.6 to 100 microns for organic particles (see at least paragraph [0032], where the organic particles have a mean particle size from 0.6 to 100 microns), and the weight percentage of the diffusing particles in the substrate is from 0.01% to 15% (see at least paragraph [0033], where the organic particles have a weight percent from 0.01% to 15%).
Hao also teaches, as cited above, that the refractive index of the particles can be approximately 1.43 (see at least Col. 9, lines 6-13, where PDMS can be used in the organic particles. PDMS has a known refractive index of approximately 1.43 in the visible spectrum) and the diameter of the diffusing particles is from 400 nm to 3000 nm (see at least Col. 8, lines 42-50).
As noted above, the claimed materials for the substrate, PMMA and PET, have known refractive indices of approximately 1.49 and 1.57, respectively. Thus, the absolute value of a difference in refractive index between PDMS and PMMA or PET is 0.06 and 0.14, respectively.
Ge as modified by Hao does not specifically disclose that the absolutely value of the difference between the refractive index of the diffusing particles and the refractive index of the substrate is about 0.07, the diameter of the diffusing particles is about 4 µm, and the weight percentage of the diffusing particles in the substrate is about 5%.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the absolutely value of the difference between the refractive index of the diffusing particles and the refractive index of the substrate being about 0.07, the diameter of the diffusing particles being about 4 µm, and the weight percentage of the diffusing particles in the substrate being about 5% include optimizing the hiding properties and the light transmission of the diffuser film (see at least the abstract of Ge). The claimed refractive index difference can be achieved by choosing known materials for the particles and for the substrate, the claimed diameter of the diffusing particles is obvious to optimize due to the relationship between particle size and light scattering (see at least paragraph [0044] of Ge, which states that the particle size [should be] large enough to diffuse the full visible light spectrum and avoid color emission), and the claimed weight percentage of the diffusing particles is obvious to optimize in order to balance haze and light transmission (see at least paragraph [0033], where a higher loading of particles provides an increase in hiding power (haze), with a corresponding reduction in light transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffuser film of Ge as modified by Hao so that the absolutely value of the difference between the refractive index of the diffusing particles and the refractive index of the substrate is about 0.07, the diameter of the diffusing particles is about 4 µm, and the weight percentage of the diffusing particles in the substrate is about 5% for the purpose of optimizing the hiding properties and the light transmission of the diffuser film (see at least the abstract of Ge).

Regarding claim 6, Ge as modified by Hao discloses all of the limitations of claim 1.
Ge also discloses a backlight module, comprising the diffuser film according to claim 1 (see at least paragraphs [0056]-[0061], where the diffuser film can be used in a backlighting unit for desktop monitors and LCD TVs).

Regarding claim 7, Ge as modified by Hao discloses all of the limitations of claim 1.
Ge also discloses a display panel having a backlight module, wherein the backlight module comprises the diffuser film according to claim 1 (see at least paragraphs [0056]-[0061], where the diffuser film can be used in a backlighting unit for desktop monitors and LCD TVs, both of which will include a display panel).

Regarding claim 8, Ge as modified by Hao discloses all of the limitations of claim 1.
Ge also discloses a display device having a display panel, wherein the display panel includes a backlight module, and the backlight module comprises the diffuser film according to claim 1 (see at least paragraphs [0056]-[0061], where the diffuser film can be used in a backlighting unit for desktop monitors and LCD TVs, both of which are display devices that will include display panels).
Regarding claim 9, Ge discloses a method for manufacturing a diffuser film (see at least paragraph [0012], where a light-diffusing thermoplastic article is a diffuser film), comprising steps of: mixing and injection-molding a plurality of diffusing particles and an organic resin using an injection molding technique to form the diffuser film (see at least paragraph [0052], where the diffusing particles and the transparent plastic matrix polymer are mixed and injection molded), wherein the organic resin is polymethyl methacrylate (PMMA) or polyethylene terephthalate (PET) (see at least paragraphs [0026]-[0029], where the transparent polymer matrix can be made of PET or acrylics such as PMMA) and the diffusing particles are made of an organic material (see at least paragraph [0032]) or zinc oxide (see at least paragraph [0042], where inorganic particles such as zinc oxide are included as white pigments); wherein an absolute value of a difference between a refractive index of the diffusing particles and a refractive index of the substrate is less than or equal to 0.25 (see at least paragraph [0036], where the organic diffusing particles and the transparent plastic have a refractive index difference between 0.02 and 0.2), a diameter of the diffusing particles ranges from 1 µm to 6 µm (see at least paragraph [0032], where the organic particles have a mean particle size from 0.6 to 100 microns and paragraph [0044], where the inorganic particles have an average particle size from 1 to 20 microns), and a weight percentage of the diffusing particles in the substrate range from 1% to 12% (see at least paragraph [0033], where the organic particles have a weight percent from 0.01% to 15% and paragraph [0043], where the inorganic particles have a weight percent from 0.001% to 15%), so that a light transmittance of the diffuser film is greater than 40% and a haze of the diffuser film is greater than 80% (see at least paragraph [0015], where the luminous transmission is greater than 40% and the haze is greater than 90%).
It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Ge does not specifically disclose that the plurality of diffusing particles are made of an epoxy resin, polydimethylsiloxane (PDMS), or zinc oxide, wherein an absolute value of a difference between a refractive index of the diffusing particles and a refractive index of the substrate is less than or equal to 0.25.
However, Hao teaches a polymeric film (see at least the abstract) that functions as an optical diffuser (see at least Col. 1, lines 38-40) comprising a plurality of diffusing particles made of polydimethylsiloxane (PDMS) (see at least Col. 9, lines 6-13, where PDMS can be used in the organic particles. PDMS has a known refractive index of approximately 1.43 in the visible spectrum). Hao also teaches that the particles have a size range of from 400 nm to 3000 nm (see at least Col. 8, lines 42-50).
The examiner notes that the claimed materials for the substrate, PMMA and PET, have known refractive indices of approximately 1.49 and 1.57, respectively. Thus, the absolute value of a difference in refractive index between PDMS and PMMA or PET is 0.06 and 0.14, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ge to include the teachings of Hao so that the plurality of diffusing particles are made of an epoxy resin, polydimethylsiloxane (PDMS), or zinc oxide, wherein an absolute value of a difference between a refractive index of the diffusing particles and a refractive index of the substrate is less than or equal to 0.25 for the purpose of substituting a known organic material for the diffusing particles in order to obtain predictable results such as the desired refractive index.
Ge as modified by Hao does not specifically disclose that the light transmittance is greater than 80%.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the light transmittance being greater than 80% include improving the efficiency of LED lighting applications (see at least paragraph [0002] of Ge) by adjusting the parameters of percent loading, types of particles, and material thickness (see at least paragraph [0051] of Ge).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ge as modified by Hao so that the light transmittance is greater than 80% for the purposes of improving the efficiency of LED lighting applications (see at least paragraph [0002] of Ge).

Regarding claim 12, Ge as modified by Hao discloses all of the limitations of claim 9.
Ge also discloses, as cited above, that the absolute value of the difference between the refractive index of the diffusing particles and the refractive index of the substrate is from 0.02 to 0.2 (see at least paragraph [0036], where the organic diffusing particles and the transparent plastic have a refractive index difference between 0.02 and 0.2), the diameter of the diffusing particles is from 0.6 to 100 microns for organic particles (see at least paragraph [0032], where the organic particles have a mean particle size from 0.6 to 100 microns), and the weight percentage of the diffusing particles in the substrate is from 0.01% to 15% (see at least paragraph [0033], where the organic particles have a weight percent from 0.01% to 15%).
Hao also teaches, as cited above, that the refractive index of the particles can be approximately 1.43 (see at least Col. 9, lines 6-13, where PDMS can be used in the organic particles. PDMS has a known refractive index of approximately 1.43 in the visible spectrum) and the diameter of the diffusing particles is from 400 nm to 3000 nm (see at least Col. 8, lines 42-50).
As noted above, the claimed materials for the substrate, PMMA and PET, have known refractive indices of approximately 1.49 and 1.57, respectively. Thus, the absolute value of a difference in refractive index between PDMS and PMMA or PET is 0.06 and 0.14, respectively.
Ge as modified by Hao does not specifically disclose that the absolutely value of the difference between the refractive index of the diffusing particles and the refractive index of the substrate is about 0.07, the diameter of the diffusing particles is about 4 µm, and the weight percentage of the diffusing particles in the substrate is about 5%.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the absolutely value of the difference between the refractive index of the diffusing particles and the refractive index of the substrate being about 0.07, the diameter of the diffusing particles being about 4 µm, and the weight percentage of the diffusing particles in the substrate being about 5% include optimizing the hiding properties and the light transmission of the diffuser film (see at least the abstract of Ge). The claimed refractive index difference can be achieved by choosing known materials for the particles and for the substrate, the claimed diameter of the diffusing particles is obvious to optimize due to the relationship between particle size and light scattering (see at least paragraph [0044] of Ge, which states that the particle size [should be] large enough to diffuse the full visible light spectrum and avoid color emission), and the claimed weight percentage of the diffusing particles is obvious to optimize in order to balance haze and light transmission (see at least paragraph [0033], where a higher loading of particles provides an increase in hiding power (haze), with a corresponding reduction in light transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ge as modified by Hao so that the absolutely value of the difference between the refractive index of the diffusing particles and the refractive index of the substrate is about 0.07, the diameter of the diffusing particles is about 4 µm, and the weight percentage of the diffusing particles in the substrate is about 5% for the purpose of optimizing the hiding properties and the light transmission of the diffuser film (see at least the abstract of Ge).

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 2017/0123116) (hereafter Ge), in view of Hao et al. (US 9,960,389) (hereafter Hao) as applied to claim 9 above, and further in view of Nishigaki (US 2004/0119204) of record (hereafter Nishigaki) and Furuya et al. (US 2021/0079151) of record (hereafter Furuya).
Regarding claim 10, Ge as modified by Hao discloses all the limitations of claim 9.
Ge also discloses the steps of uniformly mixing the diffusing particles and the organic resin to form a mixture (see at least paragraph [0052]), wherein the components were melt compounded (see at least paragraph [0063], where melt compounding requires the application of heat), injection-molding the mixture with a screw type injection molding machine to form an injection-molded product (see at least paragraph [0063], where a twin screw extruder is used for injection molding), wherein a screw temperature of the injection molding machine is controlled to range between 160°C and 250°C (see at least paragraph [0063], where the die temperature is controlled at 200 to 220°C), a screw rotation speed of the injection molding machine is controlled to range between 250 and 350 rpm (see at least paragraph [0063]), and the injection pressure of the injection molding machine is controlled at 50 lbs/hr (see at least paragraph [0063]).
It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Ge as modified by Hao does not specifically disclose heating the mixture at 85°C for 4 hours; injection molding the mixture wherein a head temperature of the injection molding machine is controlled to range between 220°C and 260°C, a screw rotation speed of the injection molding machine is controlled to range between 120 rev/min and 130 rev/min, and the injection pressure of the injection molding machine is controlled to range between 10 MPa and 80 MPa; and placing the injection-molded product in a hot air circulation oven at a temperature between 70°C and 80°C for 4 hours, so as to eliminate stress existing inside of the injection-molded product.
However, Nishigaki teaches a step of injection-molding a mixture with a screw type injection molding machine to form an injection-molded product, wherein a screw temperature of the injection molding machine is controlled to range between 160° C and 250° C, a head temperature of the injection molding machine is controlled to range between 220° C and 260° C (see at least paragraph [0070], where the resin temperature in the injection cylinder can be between 170 and 300° C depending on the kind of resin and methacrylic resins are preferably between 220 and 270° C), a screw rotation speed of the injection molding machine is controlled to range between 120 rev/min and 130 rev/min (see at least paragraph [0068], where the rotation speed is between 20 and 180 rpm and is based on conditions such as a dimeter of the screw, thickness of a molded article, and numbers of said articles molded by one mold), and the injection pressure of the injection molding machine is controlled to range between 10 MPa and 80 MPa (see at least paragraph [0070], where the pressure is between 20 and 45 MPa).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ge as modified by Hao to include the teachings of Nishigaki so that the method further comprises the step of injection-molding the mixture with a screw type injection molding machine to form an injection-molded product, wherein a screw temperature of the injection molding machine is controlled to range between 160° C and 250° C, a head temperature of the injection molding machine is controlled to range between 220° C and 260° C, a screw rotation speed of the injection molding machine is controlled to range between 120 rev/min and 130 rev/min, and the injection pressure of the injection molding machine is controlled to range between 10 MPa and 80 MPa for the purpose of being obvious to try settings of the injection-molding mechanism within known ranges to find the most optimized values.
Ge as modified by Hao and Nishigaki does not specifically disclose the steps of heating the mixture at 85° C for 4 hours and of placing the injection molded product in a hot air circulation oven at a temperature between 70° C and 80° C for 4 hours, so as to eliminate stress existing inside of the injection molded product.
However, it would have been obvious to one of ordinary skill in the art to modify the heating step disclosed by Ge to meet the claimed limitations. For example, Ge discloses melt compounding, which requires the use of heat in order to melt the organic resin. One of ordinary skill could adjust the temperature and the time in order to optimize the method for particular ingredients and desired outcomes.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of heating the mixture at 85° C for 4 hours include ensuring proper melding of the components of the diffuse film.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ge as modified by Hao and Nishigaki so that the method comprises the steps of heating the mixture at 85° C for 4 hours for the purpose of being obvious to adjust the temperature and time of the step in order to optimize the method for particular ingredients and desired outcomes.
Ge as modified by Hao and Nishigaki does not specifically disclose placing the injection-molded product in a hot air circulation oven at a temperature between 70°C and 80°C for 4 hours, so as to eliminate stress existing inside of the injection-molded product.
However, Furuya teaches a method of manufacturing optical material (see at least the title), wherein a hot air circulation oven is used as a heating unit (see at least paragraph [0248]) and where a final annealing step is performed to remove internal stress (see at least paragraph [0273]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ge as modified by Hao and Nishigaki to include the teachings of Furuya so that the injection-molded product is placed in a hot air circulation oven and the final step is performed so as to eliminate stress existing inside of the injection-molded product for the purpose of substituting a known heating unit in order to obtain predictable results, such as the controlled cooling of the injection-molded product, and for the purpose of using a known technique, such as annealing, to reduce internal stresses and thus minimize the risk of cracking and breaking of the finished product.
Ge as modified by Hao, Nishigaki, and Furuya does not specifically disclose that the hot air circulation oven is at a temperature between 70°C and 80°C for 4 hours.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the hot air circulation oven being at a temperature between 70°C and 80°C for 4 hours include optimizing the control of the cooling of the injection-molded product so as to reduce internal stress (see at least paragraph [0273] of Furuya).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ge as modified by Hao, Nishigaki, and Furuya so that the hot air circulation oven is at a temperature between 70°C and 80°C for 4 hours for the purpose of optimizing the control of the cooling of the injection-molded product so as to reduce internal stress (see at least paragraph [0273] of Furuya).	
Below is a table summarizing how the disclosures of the prior art map to the claimed limitations of claim 10.
Claimed Limitation
Ge Disclosure
Nishigaki Disclosure
Furuya Disclosure
Uniformly mixing the diffusing particles and the organic resin to form a mixture;
Mix the components (paragraphs [0052] and [0063])


Heating the mixture at 85° C for 4 hours;
Melt compounding the components (paragraph [0063]


Injection-molding the mixture with a screw type injection molding machine or a piston type injection molding machine to form an injection-molded product, wherein a screw temperature of the injection molding machine is controlled to range between 160° C and 250° C, a head temperature of the injection molding machine is controlled to range between 220° C and 260° C, a screw rotation speed of the injection molding machine is controlled to range between 120 rev/min and 130 rev/min, and the injection pressure of the injection molding machine is controlled to range between 10 MPa and 80 MPa; and
Injection-molding the mixture with a screw type injection molding machine (paragraph [0063])
Injection-molding the mixture with a screw type injection molding machine to form an injection-molded product, wherein the resin temperature in the injection cylinder can be between 170 and 300° C depending on the kind of resin and methacrylic resins are preferably between 220 and 270° C (paragraph [0070]), a screw rotation speed of the injection molding machine is controlled to range between 20 and 180 rpm and is based on conditions such as a diameter of the screw, thickness of a molded article, and numbers of said articles molded by one mold(paragraph [0068]), and the injection pressure of the injection molding machine is controlled to range between 20 and 45 MPa (paragraph [0070])

Placing the injection-molded product in a hot air circulation oven at a temperature between 70° C and 80° C for 4 hours, so as to eliminate stress existing inside of the injection-molded product.


Using a hot air circulation furnace as a heating unit (paragraph [0248]) and using an annealing treatment to remove internal stress (paragraph [0273])



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Polyethylene terephthalate (RefractiveIndex.info, https://refractiveindex.info/?shelf=organic&book=polyethylene_terephthalate&page=Zhang, accessed 8/17/2022) teaches the refractive index of Polyethylene terephthalate (PET).
Poly(methyl methacrylate) (RefractiveIndex.info, https://refractiveindex.info/?shelf=organic&book=poly(methyl_methacrylate)&page=Sultanova, accessed 8/17/2022) teaches the refractive index of Polymethyl methacrylate (PMMA).
Polydimethylsiloxane (RefractiveIndex.info, https://refractiveindex.info/?shelf=organic&book=polydimethylsiloxane&page=Schneider-RTV615, accessed 8/17/2022) teaches the refractive index of Polydimethylsiloxane (PDMS).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 2872      

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872